DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because being none clear. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities: “missing period”.  Appropriate correction is required.
Allowable Subject Matter
4.	Claims 1-21 are allowed.
McGroddy et al. (US 2016/0336484) and Huang (US 2011/0198609) are considered relevant art.
McGroddy et al. (US 2016/0336484) shows and discloses methods and structures for forming arrays of LED devices with internally confined current injection area, where etching removal of a current distribution layer and active layer and isolation by ion implant or diffusion and oxide isolation (TITLE; Abstract; Fig 10, 17A/B).
Huang (US 2011/0198609) of analogous shows and discloses light-emitting devices with through substrate via connectors where TSV includes isolation layer to conduct heat away from the laser package (TITLE; Abstract; Fig 3-11).
However, the references fail to teach an engineered current-density profile diode laser, comprising: a first portion of substrate material; a quantum well active region on said first portion of semiconductor material; a second portion of said substrate material on said active region; a metal contact on said second portion of said semiconductor material; and a plurality of current vias located between said quantum well active region and said metal contact.
Such that the current injection profile in the longitudinal direction of the laser cavity prove higher reliable output power and improve higher reliable output power (Section [005-007]).
Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Lim (US 9,660,160) shows and discloses light-emitting devices spaced apart with TSV includes insulation layer to conduct heat away from the laser package (TITLE; Abstract; Fig 1-8; Col 2).
Saini et al. (US 2006/0268397) shows and discloses semiconductor optical amplifier where current density is controlled by varying the current injection to electrode along the length of the device (TITLE; Abstract; Fig 2A-9). 
					COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828